Exhibit 99.2 Crystallex International Corporation Consolidated Financial Statements June 30, 2007 As Restated (Unaudited) (Expressed in United States Dollars) Crystallex International Corporation Consolidated Balance Sheets (Unaudited) (Expressed in United States dollars) June 30 June 30 December 31 2007 2007 2006 (Previously Reported) (Restated) ASSETS CURRENT Cash and cash equivalents $ 39,228,954 $ 38,647,887 $ 28,573,142 Accounts receivable 2,850,080 2,512,554 490,090 Inventories (Note 4) 3,836,173 2,636,749 4,867,577 Prepaid expenses and other 7,883,163 3,648,806 4,250,970 53,798,370 47,445,996 38,181,779 PROPERTY, PLANT AND EQUIPMENT (Note 5) 274,958,620 272,237,515 256,455,027 OTHER - 689,055 510,029 DEFERRED FINANCING FEES (Note 6) - - 2,595,627 TOTAL ASSETS $ 328,756,990 $ 320,372,566 $ 297,742,462 LIABILITIES CURRENT Accounts payable and accrued liabilities $ 12,016,779 $ 9,535,721 $ 12,791,456 Current portion of debt (Note 6) 900,000 900,000 3,172,559 Current portion of asset retirement obligations (Note 7) 333,805 333,805 239,408 13,250,584 10,769,526 16,203,423 DEBT (Note 6) 81,710,096 81,710,096 84,524,929 ASSET RETIREMENT OBLIGATIONS (Note 7) 978,228 978,228 971,167 95,938,908 93,457,850 101,699,519 COMMITMENTS AND CONTINGENCIES (Notes 1 and 11) SHAREHOLDERS’ EQUITY SHARE CAPITAL (Note 8) 502,088,541 $ 502,088,541 448,100,697 CONTRIBUTED SURPLUS 25,793,751 25,793,751 23,135,187 ACCUMULATED OTHER COMPREHENSIVE INCOME 11,958,981 11,958,981 11,958,981 DEFICIT (307,023,191 ) (312,926,557 ) (287,151,922 ) 232,818,082 226,914,716 196,042,943 $ 328,756,990 $ 320,372,566 297,742,462 The accompanying notes are an integral part of the consolidated financial statements. Page 1 of 20 Crystallex International Corporation Consolidated Statements of Operations and Comprehensive Operations (Unaudited) (Expressed in United States dollars) Three Months Ended June 30 Six Months Ended June 30 2007 2006 2007 2006 (Previously Reported) (Previously Reported) MINING REVENUE $ 4,920,508 $ 5,520,099 $ 11,278,895 $ 12,598,608 OPERATING EXPENSES Operations 6,491,700 4,230,492 13,281,676 10,554,495 Amortization - 315,446 - 670,387 Accretion of asset retirement obligations 50,729 72,094 101,458 144,188 Depletion - 292,302 - 561,161 6,542,429 4,910,334 13,383,134 11,930,231 OPERATING INCOME (LOSS) (1,621,921 ) 609,765 (2,104,239 ) 668,377 OTHER EXPENSES General and administrative 6,113,587 4,406,742 10,734,331 7,907,884 Interest on debt 3,193,466 3,180,676 6,409,378 6,711,572 Stock-based compensation 1,012,615 1,466,220 1,724,210 1,575,525 Amortization 352,397 185,150 373,514 367,969 10,672,065 9,238,788 19,241,433 16,562,950 LOSS BEFORE OTHER ITEMS (12,293,986 ) (8,629,023 ) (21,345,672 ) (15,894,573 ) OTHER ITEMS Interest and other income 429,520 329,466 623,605 662,478 Foreign exchange (loss) gain 170,469 3,896 850,798 (19,884 ) 599,989 333,362 1,474,403 642,594 NET LOSS AND COMPREHENSIVE LOSSFOR THE PERIOD (11,693,997 ) (8,295,661 ) (19,871,269 ) (15,251,979 ) DEFICIT, BEGINNING OF PERIOD (295,329,194 ) (258,424,011 ) (287,151,922 ) (251,467,693 ) DEFICIT, END OF PERIOD $ (307,023,191 ) $ (266,719,672 ) $ (307,023,191 ) $ (266,719,672 ) BASIC AND DILUTED NET LOSS PER SHARE $ (0.05 ) $ (0.04 ) $ (0.08 ) $ (0.07 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING – Basic and diluted 257,242,695 224,567,404 251,639,775 220,508,956 The accompanying notes are an integral part of the consolidated financial statements. Page 2 of 20 Crystallex International Corporation Consolidated Statements of Operations and Comprehensive Operations (Unaudited) (Expressed in United States dollars) Three Months Ended June 30 Six Months Ended June 30 2007 2007 2007 2007 (Previously Reported) (Restated) (Previously Reported) (Restated) MINING REVENUE $ 4,920,508 $ 2,848,091 $ 11,278,895 $ 6,568,561 OPERATING EXPENSES Operations 6,491,700 5,200,698 13,281,676 9,976,115 Accretion of asset retirement obligations 50,729 50,729 101,458 101,458 6,542,429 5,251,427 13,383,134 OPERATING INCOME (LOSS) (1,621,921 ) (2,403,336 ) (2,104,239 ) (3,509,012 ) OTHER EXPENSES General and administrative 6,113,587 6,102,322 10,734,331 10,702,198 Interest on debt 3,193,466 3,193,466 6,409,378 ,409,378 Stock-based compensation 1,012,615 1,012,615 1,724,210 1,724,210 Amortization 352,397 352,397 373,514 373,514 10,672,065 10,660,800 19,241,433 19,209,300 LOSS BEFORE OTHER ITEMS (12,293,986 ) (13,064,136 ) (21,345,672 ) (22,718,312 ) OTHER ITEMS Interest and other income 429,520 429,520 623,605 623,605 Foreign exchange (loss) gain 170,469 (1,068,797 ) 850,798 (3,679,928 ) 599,989 (639,277 ) 1,474,403 (3,056,323 ) NET LOSS AND COMPREHENSIVE LOSS FOR THE PERIOD (11,693,997 ) (13,703,413 ) (19,871,269 ) (25,774,635 ) DEFICIT, BEGINNING OF PERIOD (295,329,194 ) (299,223,144 ) (287,151,922 ) (287,151,922 ) DEFICIT, END OF PERIOD $ (307,023,191 ) $ (312,926,557 ) $ (307,023,191 ) $ (312,926,557 ) BASIC AND DILUTED NET LOSS PER SHARE $ (0.05 ) $ (0.05 ) $ (0.08 ) $ (0.10 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING – Basic and diluted 257,242,695 257,242,695 251,639,775 251,639,775 The accompanying notes are an integral part of the consolidated financial statements. Page 3 of 20 Crystallex International Corporation Consolidated Statements of Operations and Comprehensive Operations (Unaudited) (Expressed in United States dollars) Three Months Ended June 30 Six Months Ended June 30 2007 2006 2007 2006 (Previously Reported) (Previously Reported) CASH FLOWS FROM (USED) IN OPERATING ACTIVITIES Net loss for the period $ (11,693,997 ) $ (8,295,661 ) $ (19,871,269 ) $ (15,251,979 ) Adjustments to reconcile loss to net Cash used in operating activities: Stock based compensation 1,012,615 1,466,220 1,724,210 1,575,525 Interest accretion on debt 844,649 689,421 1,654,611 1,651,800 Amortization and depletion 352,397 792,898 373,514 1,599,517 Accretion expense on assetretirement obligations 50,729 72,094 101,458 144,188 Directors’ fees paid in shares 72,000 60,000 132,000 60,000 Unrealized foreign exchange gain - (9,648 ) - - Changes in other operating assets and liabilities: Increase in accounts receivable (2,290,513 ) (1,395,231 ) (2,359,988 ) (1,862,891 ) Decrease (increase) in inventories 121,505 (4,283,708 ) 1,031,404 (3,817,988 ) (Increase) decrease in prepaid expenses and other (556,298 ) 597,601 (2,087,564 ) 110,647 Increase (decrease) in accounts payable and accrued liabilities 3,921,346 1,832,823 (76,595 ) (4,045,371 ) (8,165,567 ) (8,473,191 ) (19,378,219 ) (19,836,552 ) CASH FLOWS FROM (USED) IN INVESTING ACTIVITIES Investment in property, plant andequipment (10,471,743 ) (6,818,813 ) (18,877,233 ) (27,770,724 ) Decrease in restricted cash andcash equivalents - 1,364,164 - 16,635,663 (10,471,743 ) (5,454,649 ) (18,877,233 ) (11,135,061 ) CASH FLOWS FROM (USED) IN FINANCING ACTIVITIES Issuance of common shares 51,645,447 4,570,224 52,488,919 37,354,469 Issuance of warrants - - - 2,091,388 Debt repayments (3,189,911 ) (196,989 ) (3,577,655 ) (2,584,398 ) Deferred financing fees - (39,839 ) - (77,478 ) 48,455,536 4,333,396 48,911,264 36,783,981 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 29,818,226 (9,594,444 ) 10,655,812 5,812,368 CASH AND CASH EQUIVALENTS,BEGINNING OF PERIOD 9,410,728 19,476,831 28,573,142 4,070,019 CASH AND CASH EQUIVALENTS,END OF PERIOD $ 39,228,954 $ 9,882,387 $ 39,228,954 $ 9,882,387 Supplemental disclosure with respect to cash flows (Note 9) The accompanying notes are an integral part of the consolidated financial statements. Page 4 of 20 Crystallex International Corporation Consolidated Statements of Operations and Comprehensive Operations (Unaudited) (Expressed in United States dollars) Three Months Ended June 30 Six Months Ended June 30 2007 2007 2007 2007 (Previously Reported) (Restated) (Previously Reported) (Restated) CASH FLOWS FROM (USED) IN OPERATING ACTIVITIES Net loss for the period $ (11,693,997 ) $ (13,703,413 ) $ (19,871,269 ) $ (25,774,635 ) Adjustments to reconcile loss to net Cash used in operating activities: Stock based compensation 1,012,615 1,012,615 1,724,210 1,724,210 Interest accretion on debt 844,649 844,649 1,654,611 1,654,611 Amortization and depletion 352,397 352,397 373,514 373,514 Accretion expense on asset retirement obligations 50,729 50,729 101,458 101,458 Directors’ fees paid in shares 72,000 72,000 132,000 132,000 Unrealized foreign exchange loss - 253,619 - 2,601,194 Changes in other operating assets and liabilities: Increase in accounts receivable (2,290,513 ) (2,185,146 ) (2,359,988 ) (2,083,560 ) Decrease (increase) in inventories 121,505 121,505 1,031,404 1,031,404 (Increase) decrease in prepaid expenses and other (556,298 ) (1,461,125 ) (2,087,564 ) (2,943,138 ) Increase (decrease) in accounts payable and accrued liabilities 3,921,346 3,526,157 (76,595 ) 181,491 (8,165,567 ) (11,116,013 ) (19,378,219 ) (23,001,451 ) CASH FLOWS FROM (USED) IN INVESTING ACTIVITIES Investment in property, plant and equipment (10,471,743 ) (7,608,084 ) (18,877,233 ) (15,835,068 ) CASH FLOWS FROM (USED) IN FINANCING ACTIVITIES Issuance of common shares 51,645,447 51,645,447 52,488,919 52,488,919 Debt repayments (3,189,911 ) (3,189,911 ) (3,577,655 ) (3,577,655 ) 48,455,536 48,455,536 48,911,264 48,911,264 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 29,818,226 29,731,439 10,655,812 10,074,745 CASH AND CASH EQUIVALENTS, BEGINNING OFPERIOD 9,410,728 8,916,448 28,573,142 28,573,142 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 39,228,954 $ 38,647,887 $ 39,228,954 $ 38,647,887 Supplemental disclosure with respect to cash flows (Note 9) The accompanying notes are an integral part of the consolidated financial statements. Page 5 of 20 Crystallex International Corporation Consolidated Statements of Operations and Comprehensive Operations (Unaudited) (Expressed in United States dollars) Number of Common Shares Amount Number of Warrants Contributed Surplus Equity Component of Exchangeable Bank Loan Cumulative Translation Adjustment Accumulated Other Comprehensive Income Deficit Total Balance at December 31, 2005 208,036,316 $ 336,491,624 8,997,727 $ 32,489,216 $ 2,564,366 $ 11,958,981 $ - $ (251,467,693 ) $ 132,036,494 Transition adjustment (Note 3) - (11,958,981 ) 11,958,981 - $ - Shares issued: Unit offerings 20,924,000 51,208,985 17,312,500 5,972,069 - $ 57,181,054 Exercise of options 1,641,800 5,490,735 - (1,838,981 ) - $ 3,651,754 Issuance of shares under equity draw down facility 1,661,130 4,317,661 - $ 4,317,661 Settlement of promissory note 611,300 1,800,000 - $ 1,800,000 Settlement of bank loan 3,765,841 7,641,266 - - (2,564,366 ) - - - $ 5,076,900 Conversion of warrants 8,764,682 41,089,701 (8,764,682 ) (17,316,647 ) - $ 23,773,054 Directors’ fees 19,170 60,000 - $ 60,000 Share exchange – El Callao 255 725 - $ 725 Options issued to employees - - - 2,463,691 - $ 2,463,691 Warrants issued for professional fees - - 500,000 1,365,839 - $ 1,365,839 Warrants issued in exchange for early exercise of warrants - - 875,000 - $ - Warrants expired during the year - - (233,045 ) - $ - Loss for the year - (35,684,229 ) $ (35,684,229 ) Balance at December 31, 2006 245,424,494 $ 448,100,697 18,687,500 $ 23,135,187 $ - $ - $ 11,958,981 $ (287,151,922 ) $ 196,042,943 Shares issued (unaudited) Public offering 14,375,000 50,701,111 - $ 50,701,111 Exercise of options 745,600 1,137,243 - (230,615 ) - $ 906,628 Settlement of promissory note 245,710 900,000 - $ 900,000 Conversion of warrants 501,500 1,117,190 (501,500 ) (236,310 ) - $ 880,880 Directors’ fees 33,720 132,000 - $ 132,000 Share exchange – El Callao 79 300 - $ 300 Options issued to employees - - - 3,125,489 - $ 3,125,489 Loss for the period - (25,774,635 ) $ (25,774,635 ) Balance at June 30, 2007 261,326,103 $ 502,088,541 18,186,000 $ 25,793,751 $ - $ - $ 11,958,981 $ (312,926,557 ) (1) $ 226,914,716 (1) Includes total comprehensive deficit for the six months ended June 30, 2007 of $300,967,576 (2006 - $254,760,691). The accompanying notes are an integral part of the consolidated financial statements. Page 6 of 20 Crystallex International Corporation Notes to the Consolidated Financial Statements June 30, 2007 (Unaudited) (Expressed in United States dollars) 1. NATURE OF OPERATIONS AND CONTINUATION OF BUSINESS Crystallex International Corporation (“Crystallex” or the “Company”) is engaged in the production of gold and related activities including exploration, development, mining and processing in Venezuela.As reflected in these financial statements, the Company has not generated sustainable operating capital from its business activities and has relied on debt, equity and other forms of financing to meet its obligations.Management is of the opinion that additional financing is available to continue its planned activities in the normal course upon completion of the permitting process (refer below); however, while the Company has been successful in the past, there can be no assurance it will be able to raise sufficient funds in the future. The Company’s principal asset is the Las Cristinas project, currently under development in Venezuela.Continued development and the ultimate commencement of commercial production are dependent upon receipt of the Permit to Impact Natural Resources (“the Permit”) which will allow management to proceed to put in place financing to fund construction.These financial statements have been prepared on a going concern basis which assumes that the Company will be successful in obtaining the Permit and will be able to obtain the necessary financing to complete the Las Cristinas project through project debt, other forms of public market debt, or equity financing; thereby fulfilling its commitment under its Mine Operating Agreement.The Company continues to believe that it will be successful in obtaining the Permit and any other government approvals that are necessary to complete the mine development and commence commercial production, since it received official notice in March 2006 from the Venezuelan Ministry of Basic Industries and Mining (“MIBAM”) advising that MIBAM has formally approved the technical, economic and financial Feasibility Study for the Las Cristinas project, and since it has received notice in June 2007 from the Corporacion Venezolana de Guayana (“CVG”), that the requirements of the Ministry of the Environment and Natural Resources of Venezuela (“MinAmb” formerly referred to as “MARN”) for the issuance of the Environmental permit to commence construction of the Las Cristinas Project have been fulfilled. The carrying value of the Las Cristinas assets could be subject to material adjustment in the event that the Permit or any other permits are not received or that financing efforts are not successful, and, in addition, other adjustments to amounts and classification of assets and liabilities may be necessary to these consolidated financial statements should such circumstances impair the Company’s ability, in future, to continue as a going concern as contemplated under accounting principles generally accepted in Canada. 2. SIGNIFICANT ACCOUNTING POLICIES – BASIS OF PRESENTATION The unaudited interim period consolidated financial statements of the Company have been prepared in accordance with Canadian generally accepted accounting principles.These unaudited interim consolidated financial statements do not contain all of the disclosures required by Canadian generally accepted accounting principles and therefore should be read together with the most recent audited annual consolidated financial statements and the accompanying notes thereto. Page 7 of 20 Crystallex International Corporation Notes to the Consolidated Financial Statements June 30, 2007 (Unaudited) (Expressed in United States dollars) 2. SIGNIFICANT ACCOUNTING POLICIES – BASIS OF PRESENTATION (continued) The preparation of these consolidated financial statements is based on the accounting policies and practices consistent with those used in the preparation of the Company’s annual consolidated financial statements as at December 31, 2006 and for the year then ended except for certain new accounting pronouncements which have been adopted effective January 1, 2007 as described in Note 3.Certain comparative amounts have been reclassified to conform to the current period’s presentation. 3. CHANGES IN ACCOUNTING POLICIES On January 1, 2007 the Company adopted three new accounting standards that were issued by the Canadian Institute of Chartered Accountants (“CICA”): (i) Handbook Section 1530 Comprehensive Income, (ii) Section 3855, Financial Instruments
